                                                                   Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                             Desc
                                                                                                      Main Document    Page 1 of 12


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Reorganized Debtor

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                 Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                   FIRST AND FINAL APPLICATION OF
                                           ATTORNEYS AT LAW




                                                                                                                                     ROBERT MOON FOR APPROVAL OF
                                                                  14                                                                 COMPENSATION AND REIMBURSEMENT
                                                                                                                                     OF EXPENSES; DECLARATION OF
                                                                  15                                                                 ROBERT MOON IN SUPPORT THEREOF

                                                                  16                                                                 Application Period:
                                                                                                                                     November 27, 2019 – May 3, 2020
                                                                  17

                                                                  18
                                                                                                                                     Hearing:
                                                                  19                                                                 Date: August 6, 2020
                                                                                                                                     Time: 11:00 a.m.
                                                                  20                                                                 Place: Courtroom 1368
                                                                                                                                             Roybal Federal Building
                                                                  21                                                                         255 E. Temple Street
                                                                                                                                             Los Angeles, California 90012
                                                                  22
                                                                                                                                     Judge: Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24            Robert Moon (“Moon” or “Applicant”), foreign representative to Yueting Jia, debtor and

                                                                  25   debtor in possession (“YT”, the “Debtor” or the “Reorganized Debtor”), represents:

                                                                  26

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:330884.2 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52          Desc
                                                                                                      Main Document    Page 2 of 12


                                                                   1                                                      I.

                                                                   2                                             INTRODUCTION

                                                                   3           Moon, acting as the foreign representative of the Debtor in in the BVI and Cayman Islands

                                                                   4   (the “Foreign Representative”), respectfully applies under 11 U.S.C. §§ 1505, 330, 331, and Local

                                                                   5   Bankruptcy Rule 2016-1 for final allowance and payment of compensation for services rendered,

                                                                   6   and reimbursement of expenses incurred.

                                                                   7           For the period November 27, 2019, through May 3, 2020 (the “Application Period”), Moon

                                                                   8   seeks allowance on a final basis (and payment thereon), of compensation in the amount of

                                                                   9   $3,800.00.

                                                                  10           On February 25, 2020, an order was entered authorizing Moon’s retention as Debtor’s

                                                                  11   Foreign Representative [Docket No. 376]. This is the first and final application by Moon in this case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (the “Chapter 11 Case”).
                                        LOS ANGELES, CALIFORNIA




                                                                  13   A.      Exhibits to this Application
                                           ATTORNEYS AT LAW




                                                                  14           The nature and extent of Moon’s services during the Application Period, is described below

                                                                  15   and in Exhibit “A” to this Application. Exhibit “A” provides the detailed time entries for the

                                                                  16   services provided by Moon. Exhibit “B” includes a resume that describes Moon’s education and

                                                                  17   qualifications as Foreign Representative.

                                                                  18   B.      Reasonableness of Rates

                                                                  19           Moon attempts to gather accurate information about rates charged by similar professionals

                                                                  20   engaged in comparable activities to ensure his rates are competitive. Moon is informed and believes

                                                                  21   the rates charged are fair and reasonable considering the rates charged by comparable professionals.

                                                                  22   All services included in this Application were billed at his standard hourly rate.

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA 330884 v2 46353/002                  2
                                                                   Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52            Desc
                                                                                                      Main Document    Page 3 of 12


                                                                   1                                                     II.
                                                                   2                                              BACKGROUND
                                                                   3
                                                                               Pursuant to Local Bankruptcy Rule 2016-1(a)(1)(A)(iv), Moon incorporates by reference the
                                                                   4
                                                                       description of the proceedings taking place during this Chapter 11 Case set forth in the Second and
                                                                   5
                                                                       Final Application of Pachulski Stang Ziehl & Jones LLP for Approval and Payment of
                                                                   6

                                                                   7   Compensation and Reimbursement of Expenses to be heard contemporaneously by the Court.

                                                                   8                                                    III.

                                                                   9          SUMMARY DESCRIPTION OF SERVICES AS FOREIGN REPRESENTATIVE
                                                                  10           Without limiting the detail of Moon’s services contained in Exhibit “A”, the following are
                                                                  11
                                                                       summary descriptions of the services provided during the Application Period:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       A.      Foreign Representative Due Diligence: (Hours: 1.2; Fees: $1,108.33)
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               Functions directly related to the execution of the court appointment as Foreign
                                                                  14

                                                                  15   Representative of the Debtor in the BVI.

                                                                  16   B.      Employment Applications/Fee Applications: (Hours: 2.8; Fees: $2,691.67)

                                                                  17           Functions directly related to the employment and fee applications of Moon as Foreign
                                                                  18
                                                                       Representative and Maples and Calder as BVI counsel to the Debtor.
                                                                  19
                                                                                                                        IV.
                                                                  20
                                                                                                                  CONCLUSION
                                                                  21
                                                                               Moon believes compensation awarded herein will account for the quality of services
                                                                  22

                                                                  23   rendered, the complexity of the issues at hand, the desirability of employment and the results

                                                                  24   obtained, as well as the actual hours expended. Moon believes payment of his fees is justified when
                                                                  25   weighed against the benefit of its work, as described above.
                                                                  26
                                                                               No agreement exists between Moon and any other person for the sharing of compensation
                                                                  27
                                                                       that is received in connection with this Chapter 11 Case.
                                                                  28


                                                                       DOCS_LA 330884 v2 46353/002                  3
Case 2:19-bk-24804-VZ            Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52   Desc
                                  Main Document    Page 4 of 12




   DOCS_LA 330884 v2 46353/002
Case 2:19-bk-24804-VZ   Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52   Desc
                         Main Document    Page 5 of 12
Case 2:19-bk-24804-VZ   Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52   Desc
                         Main Document    Page 6 of 12




                           EXHIBIT A
         Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                         Desc
                                            Main Document    Page 7 of 12

                                                            EXHIBIT A



          DAY MONTH YEAR NAME              DESCRIPTION                            RATE HOURS AMOUNT COMMENT

YT Foreign Representative (BVI)
                                           Review and comment regarding
                                           Motion to appoint Foreign
           27     11      19 Robert Moon   Representative                       $950.00    0.7    633.33 Employment Applications

                                                                                                         Due Diligence (Foreign
           18      2      20 Robert Moon   Review BVI Injunctions               $950.00    0.2    158.33 Representative)

                                           Review and respond to Foreign
           12      3      20 Robert Moon   Representative retention motion      $950.00    0.5    475.00 Employment Applications

                                           Call with OMM & Maples re Maples
           13      3      20 Robert Moon   engagement                          $950.00     0.8    791.67 Employment Applications
                                           Review and response to Supplemental
                                           BVI information of debtors and                                Due Diligence (Foreign
           16      3      20 Robert Moon   disclosure statement                $950.00     0.3    316.67 Representative)
                                           Review of BVI counsel advice and
                                           enclosures re BVI injunctions and                             Due Diligence (Foreign
           17      3      20 Robert Moon   foreign rep status                  $950.00     0.5    475.00 Representative)

                                           Call with OMM and Maples regarding                            Due Diligence (Foreign
           17      3      20 Robert Moon   BVI issues (frieze orders)           $950.00    0.2    158.33 Representative)
                                           Review and comment on draft
                                           engagement letter from Maples (BVI
           23      3      20 Robert Moon   counsel)                             $950.00    0.5    475.00 Employment Applications

                                           Review and sign engagement letter
            3      5      20 Robert Moon   from Maples (BVI counsel)            $950.00    0.3    316.67 Employment Applications

                                                                                          2.83   2,691.67 Employment Applications
                                                                                                          Due Diligence (Foreign
                                                                                          1.17   1,108.33 Representative)
Case 2:19-bk-24804-VZ   Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52   Desc
                         Main Document    Page 8 of 12




                           EXHIBIT B
 Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                             Desc
                                         Robert B. Moon
                                    Main Document    Page 9 of 12
                                                  949-500-2700
                                            rmoon@qbpartners.net



Chief Restructuring Officer – Suntech Power Holdings (2012 - Current)
   •   Chief Restructuring Officer for what was once the world’s largest solar panel company
   •   Serving on eleven of the group’s Boards of Directors in five European countries and the BVI
   •   Created, directed and implemented insolvency recovery of Suntech Power International Ltd (Switzerland)
       (SPI), primary operating and holding company of Suntech Group outside of China
            o   Designed and effectuated an immediately profitable business plan for SPI; secured required financing
                of expected expenses during both Provisional and Definitive Moratoriums
            o   Directed substantial downsizing of operations – eliminating multiple positions and 75% of personnel
            o   Successfully achieved Bankruptcy Court approval of plans for Definitive Moratorium within required
                60 days
            o   Developed restructuring plan (Dividend Agreement) for SPI and received court-appointed
                Administrator approval to present plan to major creditors
            o   Dividend Agreement eliminated 100% of liabilities, while maintaining Suntech’s 100% equity
                ownership of SPI and all of its subsidiaries
            o   Led negotiations with major creditors; receiving creditor committee approval for SPI’S proposal
            o   Successfully completed only Swiss insolvency restructuring of a major company utilizing a Dividend
                Agreement (no liquidation); first Dividend Agreement in Swiss history without additional financing
   •   Directed financial restructuring of Global Solar Fund, one of the top five photovoltaic producers company in
       Italy - €450 million of debt owed to Chinese banks
   •   Leadership of Suntech businesses in Europe and America, initiated downsizing of operations throughout
       both continents and assumed day-to-day management and oversight
   •   Chief Restructuring Officer for Suntech America/Suntech Arizona in Delaware Chapter 11 Bankruptcies
            o   Completed 363 sale of Arizona manufacturing assets
            o   Negotiated settlement agreement with creditors
            o   Bankruptcy Plan approved by creditors and Delaware Bankruptcy Court
            o   Preserved substantial value for intercompany stakeholders

Financial & Strategic Company Advisory Services (2010- 2012)
   Corporate, strategic, financing and M&A advisory for executives and boards of companies in transition
       Projects in Telecom/Technology, Petroleum, Financial Services and Healthcare industries

   Operational and corporate restructuring of publicly traded multinational optical technology company
      Implemented strategic dispositions, closures or operational cost structure realignment of multiple subsidiaries
   Advised publicly traded China-based energy company on acquisition of larger China-based competitor
      Managed acquisition process, determined valuation and deal structure and finalized all contracts
   Niche social media aggregation company - $.5 million investment closed
   Educational consumer goods company - $2 million investment closed
   Sale of Healthcare services technology company
        Business plan formation, creation of investor marketing materials, negotiation of financing documents
 Case 2:19-bk-24804-VZ             Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                              Desc
                                    Main Document    Page 10 of 12
                                      Robert B. Moon – page 2


Chief Restructuring Officer – Advantage Rent-a-Car (2008 – 2009)
   •   CRO and acting CEO for distressed rental car company - served as final decision maker for all major
       operating and legal initiatives taken by Advantage
   •   Guided Advantage through Chapter 11 Bankruptcy, precipitated by recall of 60% of the rental fleet by
       Chrysler Financial, its primary fleet lender
   •   Within three weeks of engagement, initiated a substantial business restructuring - ultimately closed 40 of 48
       locations and reduced headcount by 80% - stabilized remaining operations and ran Advantage cash flow
       positive for remainder of Chapter 11 process
   •   Negotiated with senior lenders, fleet lenders and key vendors to enable ongoing financing and operations
   •   Oversaw sale process due diligence and primary contact with all potential purchasers of Advantage assets
   •   Successfully completed process by selling Advantage to Hertz for approximately 2.5x their formal “stalking
       horse” bid
Chief Financial Officer - Global Lighting Technologies (2006 – 2007)
   Managed global finance and accounting department for developer, manufacturer and marketer of LED backlights;
   majority of operations and 99% of employees based in China and Taiwan
   •   Consolidated four international accounting regimes and processes into global set of accounting policies
   •   Directed financial reporting, managed financial consolidation and implemented monthly forecasting process
   •   Initiated company-wide program to maintain profitability in a declining price environment, targeting
       improvements in sale processes and pricing, specific sourcing and purchasing cost improvements; Enhanced
       financial measurement and improvements in manufacturing costs
   •   Led underwriter identification and selection process for a $100 - $150 million IPO, guided company through
       underwriter’s due diligence process and directed drafting of SEC F-1 Registration Statement
   •   Marketed, structured and closed $25million private placement

Director of Operations NW Louisiana – American Red Cross (“Katrina” September 2005)
Financial & Operations Consulting (2003 – 2005)
   Interim Chief Financial Officer - Venture capital backed, start-up consumer products company
       Enacted product pricing programs to maintain profit margin integrity and reduced cost of goods sold by 40%
   Interim Chief Financial Officer – Highly leveraged architectural steel design and manufacturing company
       Supervised, at creditor’s behest, wind-down and liquidation of company, maximizing value to creditors
   Operational Consultant - Facilities management company; State government division
       Crafted concrete initiatives to reduce expenses, improve customer service and generate new revenue streams

Investment Banking (1990 - 2002)
   •   Executed over $10 Billion of M&A and raised over $5 Billion of Capital Worldwide
          Mercanti Group – Managing Director
          Donaldson, Lufkin & Jenrette – Associate, Vice President, Senior Vice President
          Smith Barney, Harris Upham & Chemical Bank– Associate

EDUCATION
   Columbia University Business School – MBA: Finance/Accounting (1988- 1990)
   Brigham Young University - BA Magna Cum Laude: Economics (1983 – 1988)
            Case 2:19-bk-24804-VZ                 Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                                       Desc
                                                   Main Document    Page 11 of 12

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): FIRST AND FINAL APPLICATION OF ROBERT
  MOON FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF EXPENSES; DECLARATION OF ROBERT
  MOON IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
  required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) July 16, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 16, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 16, 2020                Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 834 Filed 07/16/20 Entered 07/16/20 13:33:52                                       Desc
                                              Main Document    Page 12 of 12


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

3. SERVED BY EMAIL:

Andrew Behlmann: abehlmann@lowenstein.com
Jeremy Merkin: jmerkin@lowenstein.com
Jeffrey Prol: jprol@lowenstein.com
Randye Soref: rsoref@polsinelli.com
Tanya Behnam: tbehnam@polsinelli.com
Richard Newman: rnewman@alvarezandmarsal.com
Robert Moon: rmoon@qbpartners.net
Suzanne Uhland: Suzanne.uhland@lw.com
Madeleine Parish: Madeleine.Parish@lw.com
Diana Perez: dperez@omm.com
TJ Li: tli@omm.com
Susan Persichilli: susan.persichilli@epiqglobal.com
Kelly L Morrison on behalf of U.S. Trustee: Kelly.l.morrison@usdoj.gov
Lei Lei Wang-Ekvall: lekvall@swelawfirm.com


    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
